Appellant was convicted in the District Court of Bandera County of manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
There are no bills of exception in the record and no brief has been filed on behalf of appellant. The statement of facts is deemed to sufficiently show appellant to have manufactured intoxicating liquor. He set up defensive facts based on the proposition that he had only been at the still where the liquor was in process of being made, a short time. Other evidence tended to lead to a different conclusion. The jury have resolved the facts against him and we are not disposed to disturb their verdict.
The judgment will be affirmed.
Affirmed.
                          ON REHEARING.                         June 27, 1924.